     Case: 1:14-cr-00287 Document #: 377 Filed: 10/28/19 Page 1 of 1 PageID #:2137      ?L



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF             ILLIIOIS
                                EASTERN DTVISIOI


IINITTD STATES OF AMERICA                 I
     Platntiff,                           I
v.                                        I       No. 14 - CR 287-6
                                           I      The Honorable Charles Norgle
James Carroll                                 I    Judge Presldlag
     Defendant,                           I

                                           I



                                  AGRTED ORDER
THIS CAUSE COMING ON TO BE HEARD on defendant, James Carroll's unopposed
motion for the continuation of his sentencing hearing to December 1 1 , 2OL9, neither
the Government, nor Probation Department, having any objection, due notice having
been given and the Court having jurisdiction over the matter,
  IT IS HEREBY ORDERED that the defendant's motion for continuation of his
sentencing hearing be granted, setting the hearing for December 11. 2019 at 10:00
a.m.



             /)
DATED: /          ,
